WILLIAMS, C.
The controlling facts of this case are in every particular substantially the same as those involved in the case of The Schneider Granite Company v. Gast Eealty & Investment Company and Emily Gast, decided by Division Two of this court at the present term and reported at page 153, ante. The conclusions reached in that ease are controlling in this and for the reasons therein stated it is ordered that the judgment in the present case he affirmed.
Boy, C., concurs.
PEE CUEIAM. — The foregoing opinion of Williams, C., is adopted as the opinion of the court.
All the judges concur.